DETAILED ACTION

Status
This Office Action is in response to the communication filed on March 18, 2021.  Claims 1, 11, and 19 have been amended.  Claim 3, 9, 10 have been previously cancelled.  Therefore, Claims 1, 2, 4-8, and 11-20 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment


A Summary of the Response to the Applicant’s Amendments:
Applicant’s arguments and amendments in regards to the previous 35 USC § 103 rejection not teaching the current amendments are persuasive.  However, in light of prior art, the examiner is issuing a new 35 USC § 103 rejection as explained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (U.S. Patent Application Publication No. 2008/0320004) in view of Chittilappilly (U.S. Patent Application Publication No. 2013/0332264), Yan (U.S. Patent Application Publication No. 2018/0260715), and Asseily (U.S. Patent Application Publication No. 2015/0089409).

Regarding claim 1, Jain discloses a method comprising: 
maintaining actions performed by users with content items in a digital magazine1 system (Jain: [0007]-[0008], [0027]-[0030]; [0035]-[0037]; [0054]; [0056], e.g.: applicant's "action performed by user" reads on Jain's "referrals" and "successful referrals"; the later being indicative of an action taken by one of Jain's users who received a "referral"; the examiner also notes that the Jain disclosed “community network” “web site”, “web page”, “webfeed”, “and/or any other form of online electronic communication” where referral content items can be displayed/contained/posted from one user and displayed to another user is being interpreted as a digital magazine system equivalent to the Applicant disclosure digital magazine description); 
receiving, by the digital magazine system from a digital magazine application (Jain: Figure 8; [0117], wherein Jain discloses that the user interaction and accessing of the computer resources, such as the digital magazine web online electronic communication, can be performed 
identifying view of the content item by viewing users of the digital magazine system, the target action contributing to the viewing users' view of the content item (Jain: [0007]-[0008]; [0030]; [0033]; [0036]); 
determining a contribution value of the target action for each viewing user's view of the content item (Jain: [0007]; [0009]; [0027]; [0037]-[0038]), wherein determining the contribution value comprises: 
determining a value of the viewing user's view of the content item (Jain: [0009]; [0027]; [0033]; [0037]; [0043]; [0045]-[0046]; [0050]; [0086]), 
identifying […] contributing actions that contributed to the viewing user's view of the content item, the contributing actions including the target action (Jain: [0007]-[0008]; [0037]; [0048]) [however the Jain reference does not explicitly teach: “a group of”], 
classifying the contributing actions into one or more categories (Jain: [0007]; [0009]; [0037]; [0048]; [0088]), 
determining a category weight for a category including the target action (Jain: [0038]; [0048]; [0088]), 
determining a contribution weight for the target action based on the category weight […] (Jain: [0038]; [0048]; [0088]) [however the Jain reference does not explicitly teach: “by evenly distributing the category weight among the contributing actions in the category”], and 

obtaining an action value of the target action by […] the contribution values of the target action for the viewing users' view of content item (Jain: [0007]; [0009]; [0037]; [0045]-[0046]; [0048]) [however the Jain reference does not explicitly teach: “aggregating”];
comparing the action value with a threshold value (Jain: [0037], wherein Jain discloses a minimum threshold criteria evaluation for incentives which compares action values with threshold criteria); 
in response to a determination that the action value of the target user is beyond the threshold value (Jain: [0037]), generating, by the digital magazine system, […] digital magazine […] digital magazine […] digital magazine […] digital magazine application (Jain: [0037]; [0083]; [0117]) [however the Jain reference does not explicitly teach: “an instruction to update the”, “application that is executed on the client device associated with the target user, the updated”, “application configured to allow the target user to perform different interactions with content items that are provided by the”, “system for presentation to the target user in the updated”]; and
[…] digital magazine […]  digital magazine […] digital magazine application (Jain: Figure 8; [0007]-[0008]; [0027]-[0030]; [0035]-[0037]; [0054]; [0056]; [0117]) [however the Jain reference does not explicitly teach: “providing the instruction to the client device associated with the target user, the client device executing the instruction to update the”, “application so that the target user can perform the different interactions with the”, “system through the updated”].

“a group of” (Chittilappilly: Figure 1; [0025], “attribution methodology that properly accounts for and quantifies the effect of the various touchpoints encountered by a user”; [0034], “relative effect of each touchpoint in influencing each conversion can be identified”, “for each conversion, the attribution algorithm outputs a score for every touchpoint that a user encountered prior to converting, wherein the score represents the touchpoint's relative influence on the user's decision to convert”, “credit is allocated to the various touchpoints for each conversion”; [0038], “calculates a true score for each touchpoint based on an attribution model”; wherein Chittilappilly discloses identifying a group of contributing actions that contributed to a viewing user's view of a content item, the contributing actions including a target action); 
“aggregating” (Chittilappilly: [0034], “to allocate attribution across the touchpoints, the scores are summed and normalized as a percentage”; [0038], “true metrics aggregates the conversion among the touchpoints encountered by the user”; wherein Chittilappilly discloses aggregating contribution values).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known contribution attribution technique of Chittilappilly to improve the similar contribution attribution method of Jain in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Jain reference discloses contribution attribution “base” methods upon which the claimed invention contribution attribution can be seen as an “improvement” (improved contribution attribution through identifying a group of contributing actions for attribution determination and aggregating contribution values to obtain 
However, the combination of Jain and Chittilappilly above does not explicitly teach the claim language: “by evenly distributing the category weight among the contributing actions in the category”; “an instruction to update the”, “application that is executed on the client device associated with the target user, the updated”, “application configured to allow the target user to perform different interactions with content items that are provided by the”, “system for presentation to the target user in the updated”; “providing the instruction to the client device associated with the target user, the client device executing the instruction to update the”, “application so that the target user can perform the different interactions with the”, “system through the updated”.
“by evenly distributing the category weight among the contributing actions in the category” (Yan: [0090], “media attribution system can evenly distribute the marginal score for the token among the sub-tokens for purposes of scoring each interaction within the algorithmic attribution model and calculating an accurate attribution score”, “if the media attribution system tokenized the first interaction with a marginal score of 20%  to include five sub-tokens, then the media attribution system assigns each sub-token with one-fifth (1/5) of the marginal score”; wherein Yan discloses evenly distributing category weight among the contributing actions in a category).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known contribution attribution technique of Yan to improve the similar contribution attribution methods of Jain and Chittilappilly in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Jain, Chittilappilly, and Yan all teach methods for action attribution and determination of credit/value (Jain: [0007]; [0009]; [0037]-[0038]; [0045]-[0046]; [0048]; [0050]; Chittilappilly: Figure 1; [0025]; [0034]; [0038]; Yan: [0090]).  The Jain and Chittilappilly references disclose contribution attribution “base” methods upon which the claimed invention contribution attribution can be seen as an “improvement” (improved contribution attribution through evenly distributing category weight among contributing actions in a category when determining contribution weight).  The Yan reference contains a “comparable” contribution attribution method that has been improved in the same way as the claimed invention (wherein Chittilappilly also discloses evenly distributing category weight among contributing actions in a category when determining contribution weight).  The claimed invention language is obvious because a method of enhancing contribution attribution 
However, the combination of Jain, Chittilappilly, and Yan above does not explicitly teach the claim language: “an instruction to update the”, “application that is executed on the client device associated with the target user, the updated”, “application configured to allow the target user to perform different interactions with content items that are provided by the”, “system for presentation to the target user in the updated”; “providing the instruction to the client device associated with the target user, the client device executing the instruction to update the”, “application so that the target user can perform the different interactions with the”, “system through the updated”.
Regarding the aforementioned features not taught by Jain/Chittilappilly/Yan, Asseily as shown discloses the following: “an instruction to update the”, “application that is executed on the client device associated with the target user, the updated”, “application configured to allow the target user to perform different interactions with content items that are provided by the”, “system for presentation to the target user in the updated”; “providing the instruction to the client device associated with the target user, the client device executing the instruction to update the”, “application so that the target user can perform the different interactions with the”, “system through the updated” (Asseily: [0030], disclosing that interaction with a collection of digital items is performed through an application executed on a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known entity rewarding/crediting technique of Asseily to improve the similar entity rewarding/crediting methods of Jain, Chittilappilly, and Yan in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Jain, Chittilappilly, Yan, and Asseily all teach methods for rewarding/crediting entities based on target actions (Jain: [0037]; [0083]; Chittilappilly: Figure 1; [0025]; [0034]; [0038]; Yan: [0090]; Asseily: [0097]; 

Claims 11 and 19 contain language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11 and 19 are also rejected under 35 U.S.C. 103 as being disclosed by the combination of Jain, Chittilappilly, Yan, and Asseily.

Regarding claims 2 and 12, the combination of Jain, Chittilappilly, Yan, and Asseily discloses the method of claim 1 and the computer readable medium of claim 11.  Furthermore, Jain teaches the following: further comprising: 
retrieving other actions performed by the target user with content items provided by the digital magazine system during a particular period of time (Jain: [0007]-[0010]; [0027]; [0037]-[0040]); 
determining an action value for each of the other actions (Jain: [0009]; [0027]; [0037]-[0038]; [0040]; [0048]);
obtaining a user value for the target user by aggregating the action values of the other actions and the action value of the target action (Jain: [0007]; [0009]-[0011]; [0027]; [0037]-[0038]; [0040]; [0043]-[0044]); and 
generating the instruction based on the user value (Jain: [0007]; [0009]-[0011]; [0027]; [0037]-[0038]; [0040]; [0043]-[0044]).

Regarding claims 4 and 14, the combination of Jain, Chittilappilly, Yan, and Asseily discloses the method of claim 1 and the computer readable medium of claim 11.  Furthermore, Jain teaches the following: wherein the one or more categories include at least one of the following: deterministic contribution (owning), probabilistic contribution (sharing and following), and non-deterministic contribution (engaging, disengaging, and adding) (Jain: [0035]-[0037], “The evaluation component can calculate … based on… the type of referral (e.g., referral in a blog, referral in an e-mail, etc.)”; [0048], “an advertiser may desire to apply a different weight factor to a referral made in a blog or a web site than the weight factor applied to a referral made via an e-mail or instant message”; [0093], “a user can include an 

Regarding claims 5 and 15, the combination of Jain, Chittilappilly, Yan, and Asseily discloses the method of claim 1 and the computer readable medium of claim 11.  Furthermore, Jain teaches the following: wherein the one or more categories include at least one of the following: direct contribution and indirect contribution (Jain: [0032], “promotional content can be a viral agent”; [0048], “apply a different weight factor to a referral made in a blog or a web site than the weight factor applied to a referral made via an e-mail or instant message, since a blog or web site generally can have many viewers that come to the blog or site, as compared to an e-mail or instant message, which can involve a user taking an affirmative action to send the referrals”; [0088]).

Regarding claims 6 and 16, the combination of Jain, Chittilappilly, Yan, and Asseily discloses the method of claim 1 and the computer readable medium of claim 11.  Furthermore, Jain teaches the following: wherein the contributing actions are classified into the one or more categories based on types of the contributing actions (Jain: [0009]; [0037]; [0048]; [0088]).



Regarding claims 8, 18, and 20, the combination of Jain, Chittilappilly, Yan, and Asseily discloses the method of claim 1, the computer readable medium of claim 11, and the system of claim 19.  Furthermore, Jain teaches the following: wherein the value of a viewing user's view of the content item comprises a monetary portion to be received by the digital magazine system and an organic portion indicating an increase in user interaction in the digital magazine system (Jain: [0008]-[0009]; [0030]-[0031]; [0033]; [0037]; [0043]; [0045]-[0046]; [0050]; [0056]; [0086]).

Regarding claim 9, the combination of Jain, Chittilappilly, Yan, and Asseily discloses the method of claim 1.  Furthermore, Jain teaches the following: wherein rewarding the target user based on the action value comprises: assigning a privileged status in the digital magazine system to the target user, the privileged status determined based on the action value (Jain: [0011]; [0027]; [0037]-[0038]; [0040]; [0043]-[0044]; [0051]; [0083]).





Response to Arguments

Applicant’s arguments and arguments, see Applicant Arguments/Remarks Made in an Amendment, filed March 18, 2021 with respect to the rejection(s) of claim(s) under the previous 35 USC § 103 rejection not teaching the current amendments have been fully considered and are persuasive.  However, upon further consideration, a new 35 USC § 103 ground(s) of rejection is made in view of prior art.

The applicant argues that the previously cited references do not teach the claim amendments of the updated digital magazine application configured to allow the target user to perform different interactions with content items that are provided by the digital magazine system for presentation to the target user in the updated digital magazine application.
The examiner notes that these claim amendments are supported by [0058] of the applicant specification which describes the claimed “different interactions with content items that are provided by the digital magazine system for presentation to the target user” as administrative actions with content, e.g., editing content, hiding content, reporting content to the digital magazine system, voting on a new feature of the digital magazine system, voting for/against content topics, and so on.  The new 35 USC § 103 rejection above cites the Asseily reference as teaching generating a server instruction to update/change/assign an application that is executed on a client device associated with a user to allow the target user to perform different administrative interactions with content items that are provided by the system for presentation to the target user in the updated application.  The applicant’s amended claims are rejected under a new 35 USC § 103 rejection as detailed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.W/
Examiner, Art Unit 3622
March 24, 2020

/MICHAEL J SITTNER/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 (The examiner notes that the claimed “digital magazine” is being broadly interpreted in light of the description found in the Applicant specification, wherein [0025] of the Applicant published specification, U.S. Patent Application Publication No. 2020/0126104, broadly defines a “digital magazine” as a personalized, customizable collection of digital content items selected for a user of a digital magazine system for presentation to a user of a client device.  )